Citation Nr: 1549092	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  11-14 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.


REPRESENTATION

Appellant is represented by: Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran (the Veteran) who had active duty service from September 1952 to September 1955.  The Veteran died in May 2009.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the RO in Philadelphia, Pennsylvania.

In July 2015, the appellant and her daughter presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and the appellant accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2015).  A transcript of the hearing is associated with the claims file.

The Board notes that the date of receipt of the VA Form 9 and the date hand-written on that document are both prior to the date of the Statement of the Case.  Under VA law, a VA Form 9 or equivalent must be received after the Statement of the Case.  To the extent of any error involving the timeliness of the VA Form 9, the RO has waived this procedural error.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) and a shell fragment wound of the left wrist; service connection had previously been denied for emphysema. 

2.  The immediate cause of the Veteran's death was metastatic lung cancer.  

3.  The cause of the Veteran's death is not related to service; service-connected disabilities did not cause or contribute substantially or materially to cause his death.  


CONCLUSION OF LAW

The criteria for DIC based on the cause of death of a veteran are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 1312, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking DIC benefits based on her assertion that the cause of the Veteran's death is related to service.  

Dependency and Indemnity Compensation benefits are payable to the surviving spouse of a veteran who died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  A disability may be service-connected if it results from an injury or disease incurred in, or aggravated by, military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for the cause of death, generally, will be established when (1) a service member dies during a qualifying period of service or when (2) a veteran dies from an injury or disease deemed to be related to military service.  If a veteran dies after service, his or her death will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312.  

A disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is one inherently not related to the principal cause of death.  In determining whether a disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

Here, the immediate cause of death listed on the death certificate was metastatic lung cancer.  There were no contributory causes listed.  

At the time of the Veteran's death in May 2009, service connection had been granted for PTSD and a rating of 50 percent was assigned.  Service connection had also been granted for a shell fragment wound of the left wrist with a rating of 30 percent assigned.  The combined rating was 70 percent and the Veteran was in receipt of a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  During the Veteran's lifetime, service connection had specifically been denied for disorders of the left arm, left elbow, and left hand, as well as for emphysema, a heart disorder, diabetes mellitus, and a dental disorder.  Subsequent to his death, service connection for accrued benefits purposes was denied for a claimed heart disorder.  

Service treatment records reveal no treatment for or complaint of metastatic lung cancer.  Based on the presence of Surgeon General hospital admission reports, the Board acknowledges the probability that the records are not complete and may have been partially destroyed in the 1973 fire at the National Personnel Records Center.  In these circumstances, when a Veteran's service treatment records are unavailable through no fault of the claimant, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The service treatment records do include a copy of the service separation examination in September 1955, which reveals that the Veteran's lungs and chest were found to be clinically normal.  This provides probative evidence that, to the extent of any symptoms experienced or treatment provided in service, there was no lung or respiratory disability, to include metastatic lung cancer, when the Veteran was discharged from service.  

The Board acknowledges the possibility that the Veteran smoked during service.  An April 1, 2005 VA Pulmonary Consultation notes that the Veteran reported he quit smoking about "20 years ago" and before that he smoked one pack per day for 40 years.  A June 1, 2005; Specialty Clinic Pulmonary Function Test includes a history of "He quit smoking around 15 years ago.  He smoked one pack for around 35 years prior to that" (VBMS record 06/24/2005).  

The Board also acknowledges that there is evidence supportive of a causal role of smoking and the onset of the Veteran's lung cancer.  A May 2, 2007 treatment record of C.R. Jani, MD recounts a discussion with a Dr. Hawkins about the possibility of that the cancer of the lungs was metastatic colon or prostate cancer.  However, Dr. Jani noted that "in light of his smoking history and emphysema, this could very well be lung primary" (VBMS record 06/29/2010).

Whether or not there is a causal role from the Veteran's history of smoking, to include smoking in service, or from the Veteran's nonservice-connected emphysema and COPD, VA law bars an award of service connection for a disability arising after service based upon a finding that such disability was caused by tobacco use during service.  See 38 U.S.C.A. § 1103(b).  

The Board acknowledges that the noted provision does not preclude the establishment of service connection based upon a finding that a disease or injury (even if tobacco-related) became manifest or was aggravated during active service or became manifest to the requisite degree of disability during any applicable presumptive period.  Here, the appellant testified that the Veteran was suffering from symptoms of lung cancer for the whole 46 years, 2 months, and 4 days they were married.  The Veteran's daughter testified that the Veteran has been sick "[a]ll my life."  However, as established at the hearing, the Veteran's daughter was born 10 years after the Veteran left service.  The appellant was, by information provided by the Veteran, married to the Veteran in March 1963, which is more than seven years after service separation.  Even if her assertion were accepted as true, that the Veteran had lung cancer for the entire period specified, this does not establish that he had lung cancer in service.  

There is no medical opinion that purports to establish that the Veteran's metastatic lung cancer was present in service.  The appellant's assertions are the only evidence in favor of such a relationship.  Generally, lay evidence is competent with regard to identification of a disease with 'unique and readily identifiable features' which are 'capable of lay observation.'  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever)

The Board finds that determining the date of onset of metastatic lung cancer is not capable of lay observation but requires medical knowledge.  See Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); see 38 C.F.R. § 3.159(a)(2). 

The Board acknowledges an opinion dated February 12, 2008, submitted prior to the Veteran's death, from his private physician, Dr. J. P., MD.  That opinion states: "I have been treating [the Veteran] for his COPD and Emphysema.  Based upon his current condition, in my opinion, it is at least as likely as not that [his] condition is a direct result of his military service" (VBMS record 01/29/2008).

The Board finds that there are several deficiencies in this opinion which render it of little probative value.  First, the opinion does not address the Veteran's lung cancer-the cause of his death-by name.  An implied reference is possible by the use of the term "condition."  However, even to the extent Dr. J. P. intended the Veteran's "condition" to refer to metastatic lung cancer, the opinion does not identify any injury or disease in service to which the Veteran's lung cancer may be related.  VA law does not acknowledge the possibility that military service itself can cause disability.  There must be some event, trigger, incidence of exposure, etc., constituting an injury or disease in service, to which the post-service disability can be related.  In this case, Dr. J. P. has identified no such injury or disease.  The opinion does not imply or suggest that lung cancer actually began in service, and to this extent, the opinion does not address the normal examination findings for the lungs at service separation.  

Moreover, the vague wording of this opinion leaves open the possibility that the rationale is in fact based on smoking and use of tobacco products in service.  As noted, this is prohibited under VA law.  

The Board notes that the weight of a medical opinion is diminished where that opinion is ambivalent, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  Accordingly, the Board must discount the probative value of this opinion entirely.  

The Board has also considered whether additional evidentiary development is necessary based on the opinion of Dr. Palazzolo particularly in light of the enhanced duty to assist under Milostan, 4 Vet. App. at 252 O'Hare, 1 Vet. App. at 367.  In a DIC case, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim.  38 U.S.C. § 5103A(a)(1); Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  According to the Federal Circuit, this requirement obligates VA to assess whether it is necessary to obtain a medical opinion in order to substantiate a claim.  VA is only excused from making reasonable efforts to provide assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C. § 5103A(a)(2).

Here, the Board finds that there is no reasonable possibility that obtaining an additional medical opinion would aid in substantiating the claim.  To the extent Dr. J. P. may have intended to relate COPD and emphysema to smoking in service, this cannot be a basis for an award of service connection.  As he identified no other injury or disease in service, and as the Board has found no other injury or disease in service that may be related to the onset of lung cancer, there is no plausible basis in the evidence pertinent to service that would support an opinion linking metastatic lung cancer to service.  Without evidence substantiating an injury or disease in service to which a current disability may reasonably be related, an opinion establishing such relationship would be inherently speculative.  Even under an enhanced duty to assist, the Board must refrain from ordering development that would only be expected to produce an inadequate opinion, as this would impose additional burdens on VA with no benefit flowing to the claimant.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the appellant is sincere in her belief that the Veteran's death was related to his service.  However, as there is not an approximate balance of the evidence regarding the asserted link between the cause of death and the Veteran's service (a preponderance of the evidence being against this relationship), the Board concludes that service connection for the cause of death is not warranted.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Duties to Notify and Assist

The appellant does not assert that there has been any deficiency in the notice provided to her in May 2010, June 2011, and June 2012 under the Veterans Claims Assistance Act of 2000 (VCAA) and she has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).  See also Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

The RO has obtained pertinent medical records including the available service treatment records, VA outpatient treatment reports, and private treatment reports identified by the appellant.  As already discussed, a medical opinion is not necessary to resolve the claim.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the appellant was informed as to the basis for the RO's denial of her claim, and she was informed of the information and evidence necessary to substantiate the claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  


ORDER

DIC based on service connection for the cause of death of a veteran is denied. 



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


